Citation Nr: 1449750	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral flat feet and, if so, whether service connection may be granted.

2.  Entitlement to service connection for back condition as secondary to bilateral flat feet.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. J. Y.


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to August 1978 and September 1979 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, issued in October 2009, April 2014, and May 2014.  The October 2009 decision declined to reopen a claim for service connection for flat feet, and denied service connection for a back condition.  The April 2014 decision assigned an initial 50 percent disability rating for service-connected PTSD, and the May 2014 decision denied a claim for TDIU.  

In June 2012 the Veteran testified at a hearing before a Decision Review Officer.  In August 2013 and October 2014, the Veteran testified before the undersigned Veterans Law Judge via video-conference hearing.  In November 2013 the Board remanded the case for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp 2014).

The issues of entitlement to an initial rating in excess of 50 percent for PTSD, entitlement to a TDIU, and entitlement to service connection for back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's claim of service connection for bilateral flat feet, and in a letter dated later that month, the RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.

2.  The evidence received since the January 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's bilateral flat feet had their onset in service.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for bilateral flat feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral flat feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Bilateral flat feet were incurred in service.  38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopened Claim

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

Where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson.  

In making the determination of whether new and material evidence has been submitted to reopen the previously denied claim, the Board must review all of the evidence submitted since the last final decision.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a).

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A January 2004 rating decision denied service connection for bilateral flat feet.  The Veteran did not file a NOD and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

The evidence considered in the final January 2004 denial consisted of the service treatment records (STRs) and the report of a VA examination conducted in April 2003.  

Since the January 2004 rating decision, relevant new evidence added to the record includes: VA treatment records dated from January 1981 to April 2014, Social Security Administration records, hearing testimony, VA examination reports dated February 2014, and lay statements from the Veteran, his mother, and his cousin.  All of this evidence is new because it was not previously considered by agency decision makers.  The new evidence includes VA treatment records dated in July 1993 that show that the Veteran was diagnosed with flattened arches by x-ray and by physical examination, as well as evidence that the Veteran had foot pain during and ever since service.  As they were not previously submitted to agency decisionmakers and raise a reasonable possibility of substantiating the claim, this evidence is new and material.  Shade, 24 Vet. App. at 118.  The Board reopens the Veteran's claim of entitlement to service connection for bilateral flat feet for a de novo review on the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
II.  Analysis

Service connection may be granted when "the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service."  38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current bilateral flat feet began in service and have continued to the present.

The Veteran's entrance examination and report of medical history, dated September 1977, show that his feet were normal at induction.  He reported no history of foot trouble.  The Veteran has consistently reported and testified at hearing that his flat feet began in service.  

STRs show that in October 1980 the Veteran was diagnosed with Achilles tendonitis and had bilateral foot pain.  He was put on a profile of 21 days prohibiting running, PT, jumping, and limiting standing, walking, and marching.  He testified that he was told at this time that he had fallen arches, and that he has continued to have foot pain to the present day.

The Court of Appeals for Veterans Claims (Court) has held that a Veteran is competent to report "the observable flatness of his feet and the accompanying pain.  Therefore, his own statements are competent as to the issues of continuity of pain since service and the observable flatness of his feet."  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

VA treatment records show that in February 1993 the Veteran was diagnosed with flatted arches by x-ray.  In February 2009, he reported foot pain since 1981 and that he had been told he had fallen arches in service.  A March 2009 treatment record notes that his foot and ankle pain is likely secondary to his fallen arches.  

The Veteran has submitted lay statements from his cousin and mother.  His cousin stated that the Veteran visited his home in August 1980, and stayed for three weeks.  During that time he complained of "constant foot pain that caused him problems when walking and/or standing for an extended duration."  The Veteran's mother stated that her son "has had trouble with both feet and back hurting all the time [since] he served in the Army.  I remember...while in the Army he complained about his feet and back pain all the time...the hurting of the feet...is ongoing."  These individuals are competent to report these firsthand accounts, and the Board finds their evidence credible, as they are consistent with one another, and with the other evidence of record.

While the Veteran's STRs are negative for complaints of bilateral flat feet, he is nevertheless competent to report a history of bilateral flat feet that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  Moreover, the mere fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In its capacity as a finder of fact, the Board finds the Veteran is credible as to his reports of the onset and recurrence of bilateral flat feet symptoms.  His accounts are internally consistent, corroborated by the other lay evidence, and consistent with medical evidence.  Therefore, the Board finds that throughout the appeal period the Veteran competently, credibly, and consistently reported that his bilateral flat feet symptoms began during his military service and have continued to the present time.

The April 2003 VA examination resulted in a negative nexus opinion that relies on a finding that the Veteran had bilateral flat feet as a young child.  Besides the fact that there is no evidence that the Veteran's bilateral flat feet pre-existed service, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No foot disability or symptoms were noted at entrance into service and the evidence does not clearly and unmistakably show that a foot disability was not aggravated by service.  Accordingly, the Veteran is presumed to have been sound on entry as to his feet.  As this opinion is based on an erroneous finding that the disability pre-existed service, the Board finds it is not probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The February 2014 VA examination resulted in the opinion that the Veteran's bilateral flat feet are not at least as likely as not incurred in or caused by service.  The rationale given was that there is "[n]o medical evidence of any connection.  There is no continuity of care from service until now."  As discussed above, the mere fact that the Veteran's account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan.  Moreover, the examiner failed to address the Veteran's lay evidence of foot pain during and since service or the July 1993 diagnosis of flat feet by x-ray.  Instead, he focused on the absence of documented in-service medical treatment or diagnosis.  This medical opinion does not give due consideration to the competent and credible lay evidence of the onset of symptoms in service and their recurrence thereafter.  The examiner provided no reason for rejecting the Veteran's lay evidence.  Based on the foregoing, the Board finds this opinion is not probative.  Nieves-Rodriguez; Stefl.

Finally, lay evidence can be competent and sufficient evidence to establish etiology if the layperson is competent to identify the medical condition and lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  In this case, under Falzone the Veteran is competent to identify the medical condition of flat feet and his lay evidence describes symptoms in service that supports the later diagnoses by VA physicians.  The Board thus finds that the Veteran's competent and credible lay evidence is sufficient to establish a nexus between service and bilateral flat feet.  Therefore, service connection is warranted.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).


ORDER

New and material evidence to reopen a claim of service connection for bilateral flat feet has been presented; to this extent, the appeal is granted.

Service connection for bilateral flat feet is granted.


REMAND

The Veteran seeks service connection for a back condition as secondary to bilateral flat feet, a higher initial rating for PTSD, and entitlement to a TDIU.  For the following reasons, these claims must be remanded.

In April 2014 and May 2014 rating decisions, the RO assigned an initial 50 percent rating for PTSD and denied entitlement to a TDIU, respectively.  In June 2014, the Veteran filed a timely NOD with both of these rating decisions.  38 C.F.R. §§ 20.201, 20.302(a) (2014).  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) as to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

The Veteran was provided with a VA examination of the back in February 2014.  The VA examiner diagnosed intervertebral disc syndrome (IVDS) of the thoracolumbar spine and opined that this disability is less likely than not incurred in or caused by an in-service event, disease, or injury.  He also opined that the IVDS is less likely than not due to or the result of the Veteran's bilateral flat feet.  However, the VA examiner did not discuss whether the IVDS was aggravated by the service-connected flat feet.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus the Board finds a new opinion is needed to address aggravation.

The Board acknowledges that there has been substantial development of the Veteran's claim; however, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's IVDS is aggravated (chronically worsened) by the Veteran's service-connected flat feet.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

Finally, the Veteran testified that he continues to receive all his treatment at the Jesse Brown VA Medical Center (VAMC).  The claims file contains VA treatment records dated through February 2014.  Any relevant outstanding records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC as to his claims of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

2.  Obtain any outstanding relevant treatment records, physically or electronically, from the Jesse Brown VAMC dated after April 2014.

3.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset and/or recurrence of his back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After conducting any appropriate development, return the claims file to February 2014 VA examiner and request an addendum opinion addressing aggravation.  The physician should review the claims file and note such review in the report.  If it is determined that a physical examination is necessary, one should be provided.  Ask the physician:

a)  Please state whether it is at least as likely as not that the Veteran's IVDS of the thoracolumbar spine

i.  had its onset by March 1982 (within one year of service discharge).

ii.  was aggravated (chronically worsened), at least in part, by his service-connected bilateral flat feet.  

b)  If the IVDS of the thoracolumbar spine was aggravated by flat feet, to the extent possible please establish a pre-aggravation baseline level of disability and compare it to the current level of disability.  If this is not possible, please explain why not.

The rationale for all opinions expressed should be set forth in a legible report.  If the February 2014 examiner is not available, an appropriate evaluator should complete the above request for a medical opinion.

5.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


